UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SATISH DESHPANDE, M.D.,
                                 Plaintiff,
                     -against-
                                                                      20-CV-0560 (CS)
 METHODIST HOSPITAL OF SOUTHERN
 CALIFORNIA; BALA CHANDRASEKHAR,                                     TRANSFER ORDER
 M.D., individually and as an aider and abettor;
 JACOB FAKOORY, M.D., individually and as
 an aider and abettor,
                                 Defendants.

CATHY SEIBEL, United States District Judge:

       Plaintiff, appearing pro se and having paid the filing fees, brings this action under Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17, and 42 U.S.C.

§ 1981, alleging that his former employer discriminated and retaliated against him based on his

race. Plaintiff also invokes the Court’s diversity jurisdiction under 28 U.S.C. § 1332, asserting

state-law claims. For the following reasons, the Court transfers this action to the United States

District Court for the Central District of California, Western Division.

                                              DISCUSSION

       Title VII’s venue provision, in relevant part, states that:

       [s]uch an action may be brought in any judicial district in the State in which the unlawful
       employment practice is alleged to have been committed, in the judicial district in which
       the employment records relevant to such practice are maintained and administered, or in
       the judicial district in which the aggrieved person would have worked but for the alleged
       unlawful employment practice, but if the respondent is not found within any such district,
       such an action may be brought within the judicial district in which the respondent has his
       principal office. For purposes of sections 1404 and 1406 of Title 28, the judicial district
       in which the respondent has his principal office shall in all cases be considered a district
       in which the action might have been brought.

42 U.S.C. § 2000e-5(f)(3).
       Claims under § 1981 and the diversity jurisdiction statute are governed by the general

venue provision, 28 U.S.C. § 1391(b), which provides that a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). For venue purposes, a “natural person” resides in the district where the

person is domiciled. § 1391(c)(1). And an entity that is not a person, “whether or not

incorporated, shall be deemed to reside, if a defendant, in any judicial district in which such

defendant is subject to the court’s personal jurisdiction with respect to the civil action in

question.” § 1391(c)(2).

       Plaintiff filed this complaint regarding events occurring in Los Angeles County,

California. He states that Defendant Methodist Hospital of Southern California is located in

Arcadia, Los Angeles County, California, and incorporated under the laws of California, and that

Defendants Bala Chandrasekhar and Jacob Fakoory are citizens of California. Because Plaintiff

does not allege that any defendant resides in this district or that a substantial part of the events or

omissions giving rise to his claims arose in this district, venue is not proper in this Court under

42 U.S.C. § 2000e-5(f)(3) or 28 U.S.C. § 1391(b). Plaintiff’s claims arose in Los Angeles

County, California, which is in the Central District of California, Western Division. See 28

U.S.C. § 84(c)(2). Accordingly, venue lies in the Central District of California, Western Division,

and this action is transferred to the United States District Court for the Central District of

California, Western Division. See 28 U.S.C. § 1406(a).




                                                   2
                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the for the Central District of California, Western Division. A summons shall

not issue from this Court. This order closes this case.

       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    January 27, 2020
           White Plains, New York

                                                                CATHY SEIBEL
                                                           United States District Judge




                                                  3
